Attorney's Docket Number: 1012-2609/2012P52005 US02
Filing Date: 11/14/2019
Claimed Priority Dates: 10/28/2016 (US 15/338,018)
                                        3/20/2013 (US 13/847,681)
Applicant(s): Otremba et al. (Hoeglauer, Schloegel, Chong)
Examiner: Marcos D. Pizarro

DETAILED ACTION
This Office action responds to the amendment filed on 4/6/2022.
Non-Responsive Amendment
In their election filed on 11/30/2020, the applicants selected species 2, reading on figures 1, 10A-10E, 11A, 11B and 10I.  Although species 9 and 10, both reading on figure 6, were included in the restriction in paper no. 3, mailed on 9/29/2020, they were not elected for examination.  Original claims 4, 5 and 7-9, all recite third and fourth carriers and as such were indicated as reading on non-elected species of the claimed invention.  In the non-final rejection in paper no. 5, mailed on 3/2/2021, the examiner clearly indicated that claims 4, 5 and 7-9 were withdrawn from examination because they read on non-elected species of the invention.  Prosecution advanced and a final rejection was mailed on 9/2/2021.  Claims 4, 5 and 7-9 remained withdrawn from examination as reading on non-elected species of the invention.  In their reply of 11/2/2021, filed as an RCE submission, the applicants cancelled all previously pending claims and introduce new claims.  All new claims recite features that were previously recited in claims 4, 5, and 7-9 and read on the non-elected species 9 and 10.  Since the amendment of 4/6/2022 cancels all previous pending claims, including those drawn to the elected invention, and presents only claims drawn to a non-elected invention, the amendment is considered non-responsive (MPEP § 821.03) and has not been entered. 
The general policy of the Office is not to permit the applicants to shift to claiming another invention after an election is made and action given on the elected subject matter.  As stated above, the applicants have already received several Office actions, including the previous final rejection in paper no. 7, mailed on 9/2/2021.  In all previous Office actions, the examiner considered and examined on their merits all the claims that read on the elected species. 
Conclusion
In the notice in paper no. 10, mailed on 2/7/2022, the applicants were given a shortened statutory period of two (2) months to supply the omission or correction in order to avoid abandonment.  Extensions of time under 37 CFR 1.136(a) are available, but in no case can any extension carry the date for reply to the notice mailed on 2/7/2022 beyond the maximum period of six months set by statue (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marcos D. Pizarro at (571) 272-1716 and between the hours of 9:00 AM to 7:00 PM (Eastern Standard Time) Monday through Thursday or by e-mail via Marcos.Pizarro@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wael Fahmy, can be reached on (571) 272-1705.
Any inquiry of a general nature or relating to the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either private PAIR or public PAIR.   Status information for unpublished applications is available through private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        


	
MDP/mdp
August 10, 2022